UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6928


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MITCHELL SWAIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:07-cr-00062-D-1; 4:11-cv-00068-D)


Submitted:   January 21, 2014               Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mitchell Swain, Appellant Pro Se. Jennifer P. May-Parker, Ethan
A. Ontjes, Rudolf A. Renfer, Jr., Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mitchell Swain seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.            28    U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the      merits,    a   prisoner         satisfies       this    standard         by

demonstrating            that    reasonable        jurists       would       find     that     the

district       court’s        assessment     of     the    constitutional            claims       is

debatable      or     wrong.        Slack    v.     McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion      states     a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               In his informal brief, Swain has failed to address the

district court’s reasons for denying his motion.                                     Therefore,

Swain has forfeited appellate review of the district court’s

rulings.        See       4th    Cir.   R.   34(b).            Accordingly,          we    deny   a

certificate         of     appealability       and        dismiss      the      appeal.           We

dispense       with       oral    argument        because       the    facts         and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3